    Case 2:20-cv-08856-PA-JEM Document 9 Filed 12/28/20 Page 1 of 2 Page ID #:34

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-8856- PA (JEMx)                                                Date   December 28, 2020
 Title             Terry Fabricant v. Seed Financial LLC et al



 Present: The                     PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
 Honorable
                Gabriela Garcia                            Not Reported                                N/A
                 Deputy Clerk                             Court Reporter                             Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:


 Proceedings:                 Order to Show Cause Re; Dismissal For Lack Of Prosecution

      Absent a showing of good cause, an action must be dismissed without prejudice if
the summons and complaint are not served on a defendant within 90 days after the
complaint is filed. Fed. R. Civ. P. 4(m).

       In the present case, it appears that this time period has not been met. Accordingly,
the court, on its own motion, orders plaintiff to show cause in writing on or before
January 7, 2021, why this action should not be dismissed for lack of prosecution.
Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the court finds that this
matter is appropriate for submission without oral argument. The Order to Show Cause
will stand submitted upon the filing of plaintiff’s response. Failure to respond to this
Order may result in the imposition of sanctions, including but not limited to dismissal of
the complaint.

         IT IS SO ORDERED.



                                                                                                       :

                                                                 Initials of Preparer                gga




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
Case 2:20-cv-08856-PA-JEM Document 9 Filed 12/28/20 Page 2 of 2 Page ID #:35
